Citation Nr: 0033292	
Decision Date: 12/20/00    Archive Date: 12/28/00

DOCKET NO.  95-30 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to an increased evaluation for residuals of a 
gunshot wound (GSW) to the right elbow, currently evaluated 
as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse





ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1969 to 
February 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1991 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Oakland, California.

The veteran and his spouse provided testimony at a personal 
hearing in November 1995, a transcript of which has been 
associated with the claims file.

In November 1996 the RO granted an increased evaluation of 30 
percent for PTSD and continued the evaluation for residuals 
of a GSW to the right elbow at 10 percent disabling.  

In June 1997 this matter was before the Board, at which time 
it was remanded for additional development.

In March 2000 the RO confirmed the denial of entitlement to 
an increased evaluation for residuals, GSW of the right 
elbow.  

In addition, in March 2000, the RO granted service connection 
for limitation of motion of the right shoulder with traumatic 
arthritis as secondary to the service-connected disability of 
residuals, GSW of the right elbow and assigned a 10 percent 
evaluation effective June 12, 1998.  




In this instance, there was a full grant of the benefit 
sought.  If the veteran disagrees with the evaluation or the 
effective date assigned, he must submit a notice of 
disagreement to the RO.  See Grantham v. Brown, 114 F.3d 
(Fed. Cir. 1997).

The case has been returned to the Board for further appellate 
consideration.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

On October 30, 2000, the President signed into law a bill 
containing the "McCain Amendment."  This provision rewrites 
38 U.S.C.A. § 5107, to eliminate the well-grounded claim 
requirement.  This law is effective as of October 30, 2000 
and must be applied to all applicable pending appeals.

The law provides that "[t]he Secretary shall assist a 
claimant in developing all facts pertinent to a claim for 
benefits under this title.  Such assistance shall include 
requesting information as described in section 5106 of this 
title.  

The Secretary shall provide a medical examination when such 
examination may substantiate entitlement to the benefits 
sought.  The Secretary may decide a claim without providing 
assistance under this subsection when no reasonable 
possibility exists that such assistance will aid in the 
establishment of entitlement.  

H.R. 4205, the Floyd D. Spence National Defense Authorization 
Act for FY 2001, Title XVI, Subtitle B, § 1611 (October 30, 
2000), to be codified at 38 U.S.C.A. § 5107(a).

However, on November 9, 2000, the President sight H.R. 4864, 
Public Law 106-475 Veterans Claims Assistance Act of 2000 
(November 9, 2000; 114 Stat. 2096) to be codified at 
38 U.S.C.A. § 5103(a).  This law eliminates the well-grounded 
requirement and amplifies the duty to notify and assist.  Its 
enactment, together with that of S. 1042, repeals the 
"McCain Amendment."

The new law provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  

The Board's review of the evidentiary record discloses that 
the veteran 
underwent a VA psychiatric examination in October 1997.  The 
examination, however, is not in full compliance with the 
requested development on remand.  The examiner did not, among 
other things, report on the extent to which the veteran's 
psychiatric disability affects his work and social 
relationships. 

In addition, the veteran underwent a VA examination in June 
1998 for his service connected residuals of a GSW to the 
right elbow.  That examination also failed to sufficiently 
comply with the requested development on remand.  That is, 
among other things, the examiner did not address the issue of 
functional loss due to pain.  Neither did the examiner 
address the question of whether the service-connected right 
elbow disability causes weakened movement, excess 
fatigability, and incoordination.

The Board notes that sufficiently comprehensive and detailed 
VA compensation examinations of the disabilities at issue are 
not presently of record.  As noted above, neither examination 
is in full compliance with the development requested on 
remand.  

In Stegall v. West, 11 Vet. App. 268 (1998), the Court held 
that a remand was necessary because the veteran's medical 
examination was inadequate, and because of the RO's failure 
to follow the Board's directives in a prior remand.  The 
Court further held that a remand by the Board confers on the 
veteran, as a matter of law, the right to compliance with the 
remand orders.  Id.  In view of the RO's failure to follow 
the directives in the June 1997 Remand, the Board concludes 
that additional development of the record is required prior 
to appellate disposition. 

Therefore, pursuant to VA's duty to assist the veteran in the 
development of facts pertinent to his claims under 
38 U.S.C.A. § 5107(a) (West 1991);  38 C.F.R. § 3.103(a) 
(2000), the Board is deferring adjudication of the issues 
currently on appeal pending a remand of the case to the RO 
for further development as follows:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  In this regard, 
the RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all medical care providers, 
VA and non-VA, inpatient and outpatient, 
who may possess additional records 
referable to treatment of his service-
connected disabilities at issue.  

After obtaining any necessary 
authorization or medical releases, the RO 
should secure and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the veteran's response, the RO should 
secure all outstanding VA treatment 
reports.


2.  The RO should arrange for a VA 
special psychiatric examination of the 
veteran for the purpose of ascertaining 
the current nature and extent of severity 
of his PTSD, and whether such disorder by 
itself or in concert with the other 
service-connected disabilities, has 
rendered the veteran unable to obtain and 
retain substantially gainful employment.  
The claims file, copies of the previous 
and amended criteria for rating mental 
disorders, and a separate copy of this 
remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  

The examiner should identify all of the 
veteran's associated symptomatology in 
order to determine the impairment caused 
by PTSD.  If there are other psychiatric 
disorders found, in addition to PTSD, the 
examiner should specify which symptoms 
are associated with each disorder(s).  If 
certain symptomatology cannot be 
dissociated from one disorder or another, 
it should be so indicated.  

If a psychiatric disorder(s) other than 
PTSD is or are found on examination, the 
examiner should offer an opinion as to 
whether any such disorder is causally or 
etiologically related to PTSD, and, if 
not so related, whether the veteran's 
PTSD has any effect on the severity of 
any other psychiatric disorder.  Any 
necessary special studies, including 
psychological testing, should be 
accomplished.  

During the course of the examination, the 
examiner should identify all of the 
manifestations of the veteran's PTSD.  

Following evaluation, the examiner should 
provide a numerical score on the Global 
Assessment of Functioning (GAF) Scale 
provided in the Diagnostic and 
Statistical Manual for Mental Disorders, 
in relation to the veteran's impairment 
from PTSD.  The examiner must include a 
definition of the numerical GAF score 
assigned, as it relates to the veteran's 
occupational and social impairment.  If 
the historical diagnosis of PTSD is 
changed following examination, the 
examiner should state whether the new 
diagnosis represents progression of the 
prior diagnosis, correction of an error 
in the prior diagnosis, or development of 
a new and separate condition.

The examiner must be requested to express 
a definitive opinion as to whether PTSD 
by itself, or in combination with the 
other service-connected disabilities, has 
rendered the veteran unable to obtain and 
retain substantially gainful employment.  
Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

3.  The RO should arrange for a VA 
special orthopedic examination of the 
veteran by an orthopedic surgeon or other 
appropriate specialist in order to 
determine the current nature and extent 
of severity of his residuals of a GSW to 
the right elbow disability.  Any further 
indicated special studies should be 
conducted.




The claims file, the criteria under 38 
C.F.R. §§ 4.40, 4.45, 4.59 (2000), and a 
separate copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination and the 
examination report must be annotated in 
this regard.

The examiner must record pertinent 
medical complaints, symptoms, and 
clinical findings, including specifically 
active and passive range of motion, and 
comment on the functional limitations, if 
any, caused by the veteran's service 
connected right knee disability in light 
of the provisions of 38 C.F.R. §§ 4.40, 
4.45, 4.59.  

It is requested that the examiner provide 
explicit responses to the following 
questions for the right elbow disability:

(a) Does the service-connected disability 
involve only the joint structure, or does 
it also involve the muscles and nerves?

(b) Does the service connected disorder 
cause weakened movement, excess 
fatigability, and incoordination, and if 
so, can the examiner comment on the 
severity of these manifestations on the 
ability of the appellant to perform 
average employment in a civil occupation?  
If the severity of these manifestations 
cannot be quantified, the examiner should 
so indicate.



(c) With respect to the subjective 
complaints of pain, the examiner is 
requested to specifically comment on 
whether pain is visibly manifested on 
movement of the joints, the presence and 
degree of, or absence of, muscle atrophy 
attributable to the service connected 
disability, the presence or absence of 
changes in condition of the skin 
indicative of disuse due to the service 
connected disability, or the presence or 
absence of any other objective 
manifestation that would demonstrate 
disuse or functional impairment due to 
pain attributable to the service-
connected disability.

(d) The examiner is also requested to 
comment upon whether or not there are any 
other medical or other problems that have 
an impact on the functional capacity 
affected by the service connected 
disability, and if such overlap exists, 
the degree to which the non- service 
connected problem creates functional 
impairment that may be dissociated from 
the impairment caused by the service 
connected disability.  If the functional 
impairment created by the non-service 
connected problem can not be dissociated, 
the examiner should so indicate.  Any 
opinions expressed by the examiner must 
be accompanied by a complete rationale.

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination reports 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  
Stegall, supra.

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claims of entitlement to 
increased evaluations for the 
disabilities at issue with documentation 
of consideration of the applicability of 
38 C.F.R. § 3.321(b)(1) (2000), and 
Fenderson v. West, 12 Vet. App. 119 
(1999) (only with regard to the PTSD 
claim).

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate review, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO; however, the veteran 
is hereby notified that failure without good cause shown to 
report for scheduled VA examinations may result in the denial 
of his claims.  38 C.F.R. § 3.655 (2000).



		
	RONALD R. BOSCH
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


